Exhibit 10.1

 

2018  EMPLOYMENT AGREEMENT

(Doug Thompson)

 

THIS 2018  EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of August
23, 2018 by both parties by and between TEXAS ROADHOUSE MANAGEMENT CORP., a
Kentucky corporation (the “Company”), and DOUG THOMPSON, a resident of the
Commonwealth of Kentucky (“Executive”).

 

RECITALS

 

A.        Executive is currently employed by the Company as the Vice President
of Operations pursuant to an Employment Agreement dated May, 18, 2015 (the “VP
Agreement”).

 

B.         Executive will be employed as the Chief Operating Officer of Texas
Roadhouse, Inc. effective as of the date hereof.

 

C.         Executive and the Company each desire to replace the VP Agreement
with this Agreement.  Executive therefore agrees that his VP Agreement is
superseded and replaced by this Agreement and that his VP Agreement is of no
further force and effect as of the Effective Date. Executive further agrees that
he is not entitled to any compensation arising from his voluntary termination of
his VP Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, the Company and
Executive, intending to be legally bound, agree as follows:

 

1.         Effective Date. The terms and conditions of Executive’s employment
hereunder shall become effective August 23, 2018 (the “Effective Date”).  For
purposes of this Agreement, the first year of the term of employment shall
extend from August 23, 2018 through January 7, 2019.

 

2.         Employment. Subject to all the terms and conditions of this
Agreement, Executive’s period of employment under this Agreement shall be the
period commencing on the Effective Date and ending on January 7, 2021 (the
“Third Anniversary Date”), which term, unless otherwise agreed to by the
parties, shall be extended on the Third Anniversary Date and on each anniversary
of that date thereafter, for a period of one year thereafter (which term
together with any such extensions, if any, shall be hereinafter defined as the
“Term”), unless Executive’s employment terminates earlier in accordance with
Section 9 hereof.  Thereafter, if Executive continues in the employ of the
Company, the employment relationship shall be at will, terminable by either
Executive or the Company at any time and for any reason, with or without cause,
and subject to such terms and conditions established by the Company from time to
time.





 

Page 1 of 19

--------------------------------------------------------------------------------

 



3.         Position and Duties.

 

(a)        Employment with the Company. While Executive is employed by the
Company during the Term, Executive shall be employed as the Chief Operating
Officer of Texas Roadhouse, Inc., and such other titles as the Company may
designate, and shall perform such duties and responsibilities as the Company
shall assign to him from time to time, including duties and responsibilities
relating to Texas Roadhouse, Inc.’s wholly-owned and partially owned
subsidiaries and other affiliates.

 

(b)        Performance of Duties and Responsibilities. Executive shall serve the
Company faithfully and to the best of his ability and shall devote his full
working time, attention and efforts to the business of the Company during his
employment with the Company hereunder.  While Executive is employed by the
Company during the Term, Executive shall report to the Chairman, Chief Executive
Officer or to such other person as designated by the Board of Directors of Texas
Roadhouse, Inc. (the “Board”).  Executive hereby represents and confirms that he
is under no contractual or legal commitments that would prevent him from
fulfilling his duties and responsibilities as set forth in this Agreement.
During his employment with the Company, Executive shall not accept other
employment or engage in other material business activity, except as approved in
writing by the Board.  Executive may participate in charitable activities and
personal investment activities to a reasonable extent, and he may serve as a
director of business organizations as approved by the Board, so long as such
activities and directorships do not interfere with the performance of his duties
and responsibilities hereunder.

 

4.         Compensation.

 

(a)        Base Salary. While Executive is employed by the Company during the
Term, the Company shall pay to Executive a base salary at the rate of Four
Hundred Fifty Thousand and 00/100 Dollars ($450,000.00)  for the first year of
the Term (prorated as of the Effective Date for the portion of the Company’s
fiscal year covered by this Agreement), and an amount to be determined by the
Compensation Committee of the Board for the second and third year of the Term.
 Base salary will be subject to deductions and withholdings and shall be paid in
accordance with the Company’s normal payroll policies and procedures.  If
Executive’s employment is extended beyond the Third Anniversary Date as provided
in Section 2, then on or after the Third Anniversary Date, and annually
thereafter, Executive’s base salary may be reviewed by the Compensation
Committee of the Board to determine whether it should be adjusted.

 

(b)        Incentive Bonus. Commencing on the Effective Date and for each full
fiscal year thereafter that Executive is employed by the Company during the
Term, Executive shall be eligible for an annual incentive bonus, to be paid
annually, based upon achievement of defined goals established by the
Compensation Committee of the Board and in accordance with the terms of any
incentive plan of the Company in effect from time to time (the “Incentive
Bonus”).





 

Page 2 of 19

--------------------------------------------------------------------------------

 



(i)         The level of achievement of the objectives each fiscal year and the
amount payable as Incentive Bonus shall be determined in good faith by the
Compensation Committee of the Board. Any Incentive Bonus earned for a fiscal
year shall be paid to Executive in a single lump sum on or before the date that
is 2 ½ months following the last day of such fiscal year.

 

(ii)       Subject to the achievement of the goals established by the
Compensation Committee, as determined by the Compensation Committee, Executive
shall be eligible for an annual target incentive bonus of Four Hundred Fifty
Thousand and 00/100 Dollars ($450,000.00) for the first year of the Term, and an
amount to be determined by the Compensation Committee of the Board for the
second and third year of the Term.  If Executive’s employment is extended beyond
the Third Anniversary Date as provided in Section 2, then on or after the Third
Anniversary Date, and annually thereafter, Executive’s annual target incentive
bonus may be reviewed by the Compensation Committee of the Board to determine
whether it should be adjusted.

 

Executive acknowledges and agrees that the Incentive Bonus provided for in this
Agreement supersedes and replaces in all respects the Incentive Bonus provided
for in the VP Agreement.  To effectuate this intent, Executive acknowledges that
he will not receive an Incentive Bonus under the VP Agreement for any part of
the Company’s third or fourth fiscal quarters, and that all amounts paid to him
as an Incentive Bonus under the VP Agreement with respect to the Company’s first
and second fiscal quarters will be subtracted from the Incentive Bonus provided
for in this Agreement, which is calculated on a full fiscal year basis.

 

(iii)      If Executive’s employment is terminated by the Company without Cause
(as defined below) following a Change in Control (as defined below) and before
the amount of Executive’s target incentive bonus for either or both of the
second and third year of the Term has been determined by the Compensation
Committee, or if Executive’s employment is terminated by Executive for Good
Reason (as defined below) within 12 months following a Change in Control and
before the amount of Executive’s target incentive bonus for either or both of
the second and third year of the Term has been determined by the Compensation
Committee, or prior to a Change of Control at the direction of a person who has
entered into an agreement with the Company, the consummation of which will
constitute a Change of Control, then Executive’s target incentive bonus for the
second and third years of the Term shall be deemed to be Four Hundred Fifty
Thousand and 00/100 Dollars ($450,000.00).

 

(c)        Stock Awards.

 

(i)         Service Stock Award.  Pursuant to Section 6  of the Texas Roadhouse,
Inc. 2013 Long Term Incentive Plan (the “Equity Incentive Plan”) in place on the
Effective Date, Executive shall be granted a stock bonus award whereby Executive
has the conditional right to receive upon vesting 2,000 shares of the common
stock of Texas Roadhouse, Inc. (the “Service Stock Award”), provided this
Agreement has been fully executed by both Executive and the Company.  If this
Agreement has not been fully





 

Page 3 of 19

--------------------------------------------------------------------------------

 



executed by the Effective Date, the Service Stock Award shall be granted to
Executive on the date it is fully executed.

 

The Service Stock Award shall vest on the date which is one year from the grant
date, provided Executive continues to provide services to the Company.  The
Service Stock Award is granted in addition to and not in substitution of any
previous grants of full value awards to Executive, which shall remain in effect
and vest according to their existing terms.

 

Executive may be granted additional Service Stock Awards for the second and
third years of the Term upon the recommendation of the Compensation Committee in
amounts and upon terms and conditions to be established by the Compensation
Committee.

 

If Executive’s employment is extended beyond the Third Anniversary Date as
provided in Section 2, then on or after the Third Anniversary Date, and annually
thereafter, Executive’s Service Stock Award may be reviewed by the Compensation
Committee to determine whether it should be adjusted.

 

(ii)       Performance Stock Award.  For the second and third years of the Term,
Executive may also be granted a stock bonus award whereby Executive has the
conditional right to receive upon vesting a target performance stock award
subject to the achievement of goals established by the Compensation Committee,
as determined by the Compensation Committee (the “Performance Stock Award”).

 

The Compensation Committee will establish the goals for a fiscal year in writing
as soon as practicable, but not later than ninety (90) days after the beginning
of a fiscal year, and in no event after twenty-five percent (25%) of the
applicable fiscal year has elapsed.

 

Performance Stock Awards, if any, shall vest on the date or dates established by
the Compensation Committee, but not sooner than the first anniversary of the
date of the grant.  Notwithstanding the foregoing, shares associated with
Performance Stock Awards shall not be issued to Executive until the amount of
the award is determined by the Compensation Committee, which determination will
be made within a reasonable time after the end of a fiscal year and after the
Company’s financial results for the fiscal year have been made public, but not
later than the March 15th following the fiscal year for which the performance
goals apply.  Until the issuance of such shares, Executive shall not be entitled
to vote the shares, shall not be entitled to receive dividends attributable to
such shares, and shall not have any other rights as a shareholder with respect
to such shares.  If Executive’s service to the Company ceases for any reason
after the vesting date, but before the date the shares are issued, Executive
shall retain the rights to the vested shares.

 

If Executive’s employment is extended beyond the Third Anniversary Date as
provided in Section 2, then on or after the Third Anniversary Date, and annually
thereafter, Executive’s Performance Stock Award may be reviewed by the
Compensation Committee to determine whether it should be adjusted.





 

Page 4 of 19

--------------------------------------------------------------------------------

 



(iii)      If Executive’s employment is terminated by the Company without Cause
(as defined below) following a Change in Control (as defined below) and before
the end of the Term of this Agreement, or if Executive’s employment is
terminated by Executive for Good Reason (as defined below) within 12 months
following a Change in Control and before the end of the Term, or prior to a
Change of Control at the direction of a person who has entered into an agreement
with the Company, the consummation of which will constitute a Change of Control,
and contingent upon Executive’s execution of a full release of claims in the
manner set forth in Section 10(h), all options or stock awards granted under any
stock option and stock incentive plans of the Company that are outstanding as of
the date of termination shall become immediately vested, and in the case of
stock options, shall immediately become exercisable in full and shall remain
exercisable until the earlier of (A) two years after termination of Executive’s
employment by the Company or (B) the option expiration date as set forth in the
applicable option agreement.  In addition, if Executive’s employment is
terminated under the circumstances described in this Section 4(c)(iii) and if
Executive has not been granted a Service Stock Award or a Performance Stock
Award for either or both of the second and third years of the Term, Executive
shall be issued 10,000 shares of the common stock of Texas Roadhouse, Inc. for
the year or years for which a Service Stock Award was not previously granted and
15,000 shares of the common stock of Texas Roadhouse, Inc. for the year or years
for which a Performance Stock Award was not previously granted, which shares are
immediately vested on the Termination Date (as defined below).

(iv)       A “Change of Control” shall mean that one of the following events has
taken place at any time during the Term:

(A)       The shareholders of the Company approve one of the following:

(I)        Any merger or statutory plan of exchange involving the Company
(“Merger”) in which the Company is not the continuing or surviving corporation
or pursuant to which the Common Stock, $0.001 par value (“Common Stock”) would
be converted into cash, securities or other property, other than a Merger
involving the Company in which the holders of Common Stock immediately prior to
the Merger have substantially the same proportionate ownership of common stock
of the surviving corporation after the Merger; or

(II)       Any sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company or the adoption of any plan or proposal for the liquidation or
dissolution;

(B)       During any period of 12 months or less, individuals who at the
beginning of such period constituted a majority of the Board of Directors cease
for any reason to constitute a majority thereof unless the nomination





 

Page 5 of 19

--------------------------------------------------------------------------------

 



or election of such new directors was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of
such period;

(C)       A tender or exchange offer, other than one made by:

(I)        the Company, or by

(II)       W. Kent Taylor or any corporation, limited liability company,
partnership, or other entity in which W. Kent Taylor (x) owns a direct or
indirect ownership of 50% or more or (y) controls 50% or more of the voting
power (collectively, the “Taylor Parties”)

is made for the Common Stock (or securities convertible into Common Stock) and
such offer results in a portion of those securities being purchased and the
offeror after the consummation of the offer is the beneficial owner (as
determined pursuant to Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), directly or indirectly, of securities
representing in excess of the greater of (a) at least 20 percent of the voting
power of outstanding securities of the Company or (b) the percentage of the
voting power of the outstanding securities of the Company collectively held by
all of the Taylor Parties; or

(D)       Any person other than a Taylor Party becomes the beneficial owner of
securities representing in excess of the greater of (i) 20 percent of the
aggregate voting power of the outstanding securities of the Company as disclosed
in a report on Schedule 13D of the Exchange Act or (ii) the percentage of the
voting power of the outstanding securities of the Company collectively held by
all of the Taylor Parties.

Notwithstanding anything in the foregoing to the contrary, no Change of Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in Executive, or a group of persons which includes
Executive, acquiring, directly or indirectly, securities representing 20 percent
or more of the voting power of outstanding securities of the Company.

For purposes of this Section 4(c)(iv), the term “Company” shall mean Texas
Roadhouse, Inc.

(v)        A termination by Executive for “Good Reason” shall mean a termination
based on:

 

(A)       the assignment to Executive of a different title or job
responsibilities that result in a substantial decrease in the level of
responsibility from those in effect immediately prior to the Change of Control;





 

Page 6 of 19

--------------------------------------------------------------------------------

 



(B)       a reduction by the Company or the surviving company in Executive’s
base pay as in effect immediately prior to the Change of Control;

 

(C)       a significant reduction by the Company or the surviving company in
total benefits available to Executive under cash incentive, stock incentive and
other employee benefit plans after the Change of Control compared to the total
package of such benefits as in effect prior to the Change of Control;

 

(D)       the requirement by the Company or the surviving company that Executive
be based more than 50 miles from where Executive’s office is located immediately
prior to the Change of Control, except for required travel on company business
to an extent substantially consistent with the business travel obligations which
Executive undertook on behalf of the Company prior to the Change of Control; or

 

(E)       the failure by the Company to obtain from any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company (“Successor”) the
assent to this Agreement contemplated by Section 13(g) hereof;

 

which is not cured within 30 days after Executive has delivered written notice
of such condition to the Employer.  In each case, Executive must give the
Company notice of the condition within 90 days of the initial existence of the
condition, and the separation from service must occur within a period of time
not to exceed two years (or such shorter period as provided herein) following
the initial existence of one or more of the conditions set forth above, or any
termination will not be considered to be for Good Reason.

 

(d)        Benefits. While Executive is employed by the Company during the Term,
Executive shall be entitled to participate in all employee benefit plans and
programs of the Company that are available to employees generally to the extent
that Executive meets the eligibility requirements for each individual plan or
program. The Company provides no assurance as to the adoption or continuance of
any particular employee benefit plan or program, and Executive’s participation
in any such plan or program shall be subject to the provisions, rules and
regulations applicable thereto.

 

(e)        Expenses. While Executive is employed by the Company during the Term,
the Company shall reimburse Executive for all reasonable and necessary
out-of-pocket business, travel and entertainment expenses incurred by him in the
performance of his duties and responsibilities hereunder, subject to the
Company’s normal policies and procedures for expense verification and
documentation. Any reimbursements made under this Section 4(e) will be paid on
or before the last day of Executive’s taxable year following the taxable year in
which the expense is incurred.





 

Page 7 of 19

--------------------------------------------------------------------------------

 



(f)        Vacations and Holidays.  Executive shall be entitled to be absent
from his duties for the Company by reason of vacation each fiscal year in
accordance with the Company’s then-current policies in effect during the term. 
Executive’s vacation time each fiscal year will accrue in accordance with the
Company’s normal policies and procedures.  Executive shall coordinate his
vacation schedule with the Company so as not to impose an undue burden on the
Company.  In addition, Executive shall be entitled to such national and
religious holidays as the Company shall approve for all of its employees from
time to time.

 

(g)        Clawback Provisions.  Notwithstanding any other provision in this
Agreement to the contrary, any incentive based compensation, or any other
compensation, paid or payable to Executive pursuant to this Agreement or any
other agreement or arrangement with the Company which is subject to recovery
under any law, government regulation, order or stock exchange listing
requirement, will be subject to such deductions and clawback (recovery) as may
be required to be made pursuant to law, government regulation, order, stock
exchange listing requirement (or any policy of the Company adopted pursuant to
any such law, government, regulation, order or stock exchange listing
requirement).  Executive specifically authorizes the Company to withhold from
his future wages any amounts that may become due under this provision. 
Notwithstanding the foregoing, Executive’s authorization to withhold amounts
from future wages that may become due under this provision does not apply and is
specifically rescinded in the event of a Change in Control.  This section 4(g)
shall survive the termination of this Agreement for a period of three (3) years.

 

5.         Affiliated Entities. As used in this Agreement, “Company” shall
include the Company, Texas Roadhouse, Inc. and each corporation, limited
liability company, partnership, or other entity that is controlled by Texas
Roadhouse, Inc., or is under common control with the Texas Roadhouse, Inc. (in
each case “control” meaning the direct or indirect ownership of 50% or more of
all outstanding equity interests).

 

6.         Confidential Information; Non-Disparagement.

 

(a)        Except as required in the performance of Executive’s duties as an
employee of the Company or as authorized in writing by the Board, Executive
shall not, either during Executive’s employment with the Company or at any time
thereafter, use, disclose or make accessible to any person any confidential
information for any purpose. “Confidential Information” means information
proprietary to the Company or its suppliers or prospective suppliers and not
generally known (including trade secret information) about the Company’s
suppliers, products, services, personnel, customers, recipes, pricing, sales
strategies, technology, computer software code, methods, processes, designs,
research, development systems, techniques, finances, accounting, purchasing, and
plans. All information disclosed to Executive or to which Executive obtains
access, whether originated by Executive or by others, during the period of
Executive’s employment by the Company (whether before, during, or after the
Term), shall be presumed to be Confidential Information if it is treated by the
Company as being Confidential Information or if





 

Page 8 of 19

--------------------------------------------------------------------------------

 



Executive has a reasonable basis to believe it to be Confidential Information.
Executive acknowledges that the above-described knowledge and information
constitutes a unique and valuable asset of the Company and represents a
substantial investment of time and expense by the Company, and that any
disclosure or other use of such knowledge or information other than for the sole
benefit of the Company would be wrongful and would cause irreparable harm to the
Company. During Executive’s employment with the Company, Executive shall refrain
from committing any acts that would materially reduce the value of such
knowledge or information to the Company. The foregoing obligations of
confidentiality shall not apply to any knowledge or information that (i) is now
or subsequently becomes generally publicly known, or (ii) is required to be
disclosed by law or legal process, other than as a direct or indirect result of
the breach of this Agreement by Executive.  Executive acknowledges that the
obligations imposed by this Section 6 are in addition to, and not in place of,
any obligations imposed by applicable statutory or common law, and that nothing
in this Section 6 prohibits Executive from reporting violations of the law to a
governmental agency or entity.

 

(b)        Executive shall not at any time during the Term and during the
Restricted Period (as defined below), or after the Term disparage the Company,
any of its affiliates and any of their respective officers and directors, and
shall not, without the prior written consent of the Company, disclose any
information he may have learned during employment with the Company, including,
but not limited to, any personal or financial information about an officer or
director or his or her family member(s).

 

7.         Noncompetition Covenant.

 

(a)        Agreement Not to Compete. During Executive’s employment with the
Company (whether before, during, or after the Term) and during the Restricted
Period, Executive shall not, directly or indirectly, on his own behalf or on
behalf of any person or entity other than the Company, including without
limitation as a proprietor, principal, agent, partner, officer, director,
stockholder, employee, member of any association, consultant or otherwise,
engage in any business that is directly competitive with the business of the
Company, including without limitation any business that operates one or more
full-service, casual dining steakhouse restaurants, within the 50 United States
or any foreign country in which the Company or its franchisees or its joint
venture partners is operating or in which Executive knows the Company or its
franchisees or its joint venture partners contemplates commencing operations
during the Restricted Period.  The provisions of this Section 7(a) shall also
apply to any business which is directly competitive with any other business
which the Company acquires or develops during Executive’s employment with the
Company.

 

(b)        Agreement Not to Hire. Except as required in the performance of
Executive’s duties as an employee of the Company, during Executive’s employment
with the Company (whether before, during, or after the Term) and during the
Restricted Period, Executive shall not, directly or indirectly, hire, engage or
solicit or induce or attempt to induce to cease working for the Company, any
person who is then an employee of the





 

Page 9 of 19

--------------------------------------------------------------------------------

 



Company or who was an employee of the Company during the six (6) month period
immediately preceding Executive’s termination of employment with the Company.

 

(c)        Agreement Not to Solicit. Except as required in the performance of
Executive’s duties as an employee of the Company, during Executive’s employment
with the Company (whether before, during, or after the Term) and during the
Restricted Period, Executive shall not, directly or indirectly, solicit,
request, advise, induce or attempt to induce any vendor, supplier or other
business contact of the Company to cancel, curtail, cease doing business with,
or otherwise adversely change its relationship with the Company.

 

(d)        Restricted Period.  “Restricted Period” hereunder means the period
commencing on the last day of Executive’s employment with the Company and ending
on the date that is two years following the last day of the Term.

 

(i)         In the event Executive’s employment is terminated by the Company
without Cause following a Change in Control as defined in this Agreement, and
before the end of the Term of this Agreement, the Restricted Period will begin
on the last day of Executive’s employment with the Company and end on the date
the last payment of the current base salary is made to Executive pursuant to
paragraph 10(c).

 

(e)        Acknowledgment. Executive hereby acknowledges that the provisions of
this Section 7 are reasonable and necessary to protect the legitimate interests
of the Company and that any violation of this Section 7 by Executive shall cause
substantial and irreparable harm to the Company to such an extent that monetary
damages alone would be an inadequate remedy therefor. Therefore, in the event
that Executive violates any provision of this Section 7, the Company shall be
entitled to an injunction, in addition to all the other remedies it may have,
restraining Executive from violating or continuing to violate such provision.

 

(f)        Blue Pencil Doctrine. If the duration of, the scope of or any
business activity covered by any provision of this Section 7 is in excess of
what is determined to be valid and enforceable under applicable law, such
provision shall be construed to cover only that duration, scope or activity that
is determined to be valid and enforceable. Executive hereby acknowledges that
this Section 7 shall be given the construction that renders its provisions valid
and enforceable to the maximum extent, not exceeding its express terms, possible
under applicable law.

 

(g)        Permitted Equity Ownership. Ownership by Executive, as a passive
investment, of less than 2.5% of the outstanding shares of capital stock of any
corporation listed on a national securities exchange or publicly traded in the
over-the-counter market shall not constitute a breach of this Section 7.

 





 

Page 10 of 19

--------------------------------------------------------------------------------

 



8.         Intellectual Property.

 

(a)        Disclosure and Assignment. As of the Effective Date, Executive hereby
transfers and assigns to the Company (or its designee) all right, title, and
interest of Executive in and to every idea, concept, invention, and improvement
(whether patented, patentable or not) conceived or reduced to practice by
Executive whether solely or in collaboration with others while he is employed by
the Company, and all copyrighted or copyrightable matter created by Executive
whether solely or in collaboration with others while he is employed by the
Company that relates to the Company’s business (collectively, “Creations”).
Executive shall communicate promptly and disclose to the Company, in such form
as the Company may request, all information, details, and data pertaining to
each Creation. Every copyrightable Creation, regardless of whether copyright
protection is sought or preserved by the Company, shall be a “work made for
hire” as defined in 17 U.S.C. § 101, and the Company shall own all rights in and
to such matter throughout the world, without the payment of any royalty or other
consideration to Executive or anyone claiming through Executive.

 

(b)        Trademarks. All right, title, and interest in and to any and all
trademarks, trade names, service marks, and logos adopted, used, or considered
for use by the Company during Executive’s employment (whether or not developed
by Executive) to identify the Company’s business or other goods or services
(collectively, the “Marks”), together with the goodwill appurtenant thereto, and
all other materials, ideas, or other property conceived, created, developed,
adopted, or improved by Executive solely or jointly during Executive’s
employment by the Company and relating to its business shall be owned
exclusively by the Company. Executive shall not have, and will not claim to
have, any right, title, or interest of any kind in or to the Marks or such other
property.

 

(c)        Documentation. Executive shall execute and deliver to the Company
such formal transfers and assignments and such other documents as the Company
may request to permit the Company (or its designee) to file and prosecute such
registration applications and other documents it deems useful to protect or
enforce its rights hereunder. Any idea, invention, copyrightable matter, or
other property relating to the Company’s business and disclosed by Executive
prior to the first anniversary of the effective date of Executive’s termination
of employment shall be deemed to be governed by the terms of this Section 8
unless proven by Executive to have been first conceived and made after such
termination date.

 

(d)        Non-Applicability. Executive is hereby notified that this Section 8
does not apply to any invention for which no equipment, supplies, facility,
Confidential Information, or other trade secret information of the Company was
used and which was developed entirely on Executive’s own time, unless (i) the
invention relates (A) directly to the business of the Company or (B) to the
Company’s actual or demonstrably anticipated research or development, or (ii)
the invention results from any work performed by Executive for the Company.

 





 

Page 11 of 19

--------------------------------------------------------------------------------

 



9.         Termination of Employment.

 

(a)        Executive’s employment with the Company shall terminate immediately
upon:

 

(i)         Executive’s receipt of written notice from the Company of the
termination of his employment;

 

(ii)       the Company’s receipt of Executive’s written or oral resignation from
the Company;

 

(iii)      Executive’s Disability (as defined below); or

 

(iv)       Executive’s death.

 

(b)        The date upon which Executive’s termination of employment with the
Company occurs shall be the “Termination Date.”

 

Provided that, for purposes of the timing of payments triggered by the
Termination Date under Section 10, the Termination Date shall not be considered
to have occurred until the date Executive and the Company reasonably anticipate
that (i) Executive will not perform any further services for the Company or any
other entity considered a single employer with the Company under Section 414(b)
or (c) of the Internal Revenue Code (but substituting 50% for 80% in the
application thereof) (the “Employer Group”), or (ii) the level of bona fide
services Executive will perform for the Employer Group after that date will
permanently decrease to less than 20% of the average level of bona fide services
performed over the previous 36 months (or if shorter over the duration of
service).   For this purpose, service performed as an employee or as an
independent contractor is counted, except that service as a member of the board
of directors of an Employer Group entity is not counted unless termination
benefits under this Employment Agreement are aggregated with benefits under any
other Employer Group plan or agreement in which Executive also participates as a
director.  Executive will not be treated as having a termination of his
employment while he is on military leave, sick leave or other bona fide leave of
absence if the leave does not exceed six months or, if longer, the period during
which Executive has a reemployment right under statute or contract.  If a bona
fide leave of absence extends beyond six months, Executive’s employment will be
considered to terminate on the first day after the end of such six month period,
or on the day after Executive’s statutory or contractual reemployment right
lapses, if later.  The Company will determine when Executive’s Termination Date
occurs based on all relevant facts and circumstances, in accordance with
Treasury Regulation Section 1.409A-1(h).

 

10.       Payments upon Termination of Employment.

 

(a)        If Executive’s employment with the Company is terminated by reason
of:

 

(i)         Executive’s abandonment of his employment or Executive’s resignation
for any reason (whether or not such resignation 





 

Page 12 of 19

--------------------------------------------------------------------------------

 



is set forth in writing or otherwise communicated to the Company);

 

(ii)       termination of Executive’s employment by the Company for Cause (as
defined below); or

 

(iii)      termination of Executive’s employment by the Company without Cause
following expiration of the Term;

 

the Company shall pay to Executive his then-current base salary through the
Termination Date.

 

(b)        Except in the case of a Change in Control, which is governed by
Section 10(c) below, if  Executive’s employment with the Company is terminated
by the Company pursuant to Section 9(a)(i) effective prior to the expiration of
the Term for any reason other than for Cause (as defined below), then the
Company shall pay to Executive, subject to Section 10(h) of this Agreement:

 

(i)         his then-current base salary through the Termination Date;

 

(ii)       any earned and unpaid annual Incentive Bonus for the fiscal year
immediately preceding the Termination Date and any annual Incentive Bonus earned
on a prorated basis through the Termination Date, payable after the actual
amount of Incentive Bonus is calculated but not later than the date that is 2 ½
months following the last day of the applicable fiscal year;

 

(iii)      the amount of his then current base salary that Executive would have
received from the Termination Date through the date that is 180 days following
such Termination Date; and

 

(iv)       $225,000.

 

Any amount payable to Executive pursuant to Section 10(b)(iii) shall be subject
to deductions and withholdings and shall be paid to Executive by the Company in
the same periodic installments in accordance with the Company’s regular payroll
practices commencing on the first normal payroll date of the Company following
the expiration of all applicable rescission periods provided by law; provided,
however, that at the option of the Compensation Committee and if in compliance
with Code Section 409A, amounts payable pursuant to Section 10(b)(iii) may be
paid in a lump sum.  Any amount payable to Executive pursuant to Section
10(b)(ii) shall be paid to Executive by the Company in the same manner and at
the same time that Incentive Bonus payments are made to current named executive
officers of Texas Roadhouse, Inc., as that term is applied by Texas Roadhouse,
Inc. in accordance with the rules and regulations of the U.S. Securities and
Exchange Commission (the “Named Executive Officers”), but no earlier than the
first normal payroll date of the Company following the expiration of all
applicable rescission 





 

Page 13 of 19

--------------------------------------------------------------------------------

 



periods provided by law.  Any amount payable to Executive pursuant to Section
10(b)(iv) shall be paid in a lump sum.

 

(c)        If Executive’s employment is terminated by the Company without Cause
following a Change in Control as defined in this Agreement and before the end of
the Term of this Agreement, or if Executive’s employment is terminated by
Executive for Good Reason following a Change in Control and before the end of
the Term, then the Company shall pay to Executive, subject to Executive’s
compliance with Section 10(h) of this Agreement, an amount equal to his then
current base salary and incentive bonus through the end of Term of the
Agreement, paid in the same periodic installments in accordance with the
Company’s regular payroll practices, but in no event will the Company pay
Executive less than one year of his current base salary and incentive bonus.  At
the option of the Compensation Committee and if in compliance with Code Section
409A, amounts payable pursuant to Section 10(c) may be paid in a lump sum.

 

(d)        If Executive’s employment with the Company is terminated effective
prior to the expiration of the Term by reason of Executive’s death or
Disability, the Company shall pay to Executive or his beneficiary or his estate,
as the case may be;

 

(i)         his then-current base salary through the Termination Date;

 

(ii)       any earned and unpaid annual Incentive Bonus for the fiscal year
immediately preceding the Termination Date and any annual Incentive Bonus earned
on a prorated basis through the Termination Date, payable after the actual
amount of Incentive Bonus is calculated but not later than the date that is 2 ½
months following the last day of the applicable fiscal year;

 

(iii)      the amount of his then current base salary that Executive would have
received from the Termination Date through the date that is 180 days following
such Termination Date; and

 

(iv)       $225,000.

 

Any amount payable to Executive pursuant to Section 10(d)(iii) shall be subject
to deductions and withholdings and shall be paid to Executive or his estate or
beneficiary by the Company in the same periodic installments in accordance with
the Company’s regular payroll practices commencing on the first normal payroll
date of the Company following the expiration of all applicable rescission
periods provided by law; provided, however, that at the option of the
Compensation Committee and if in compliance with Code Section 409A, amounts
payable pursuant to Section 10(d)(iii) may be paid in a lump sum.  Any amount
payable to Executive or his estate or beneficiary pursuant to Section 10(d)(ii)
shall be paid to Executive or his estate or beneficiary by the Company in the
same manner and at the same time that Incentive Bonus payments are made to
current Named Executive Officers, but no earlier than the first normal payroll
date of the Company following the





 

Page 14 of 19

--------------------------------------------------------------------------------

 



expiration of all applicable rescission periods provided by law. Any amount
payable to Executive or his estate or beneficiary pursuant to Section 10(d)(iv)
shall be paid in a lump sum.

 

(e)        “Cause” hereunder shall mean:

 

(i)         an act or acts of dishonesty undertaken by Executive and intended to
result in substantial gain or personal enrichment of Executive at the expense of
the Company;

 

(ii)       unlawful conduct or gross misconduct that is willful and deliberate
on Executive’s part and that, in either event, is materially injurious to the
Company;

 

(iii)      the conviction of Executive of a felony;

 

(iv)       material and deliberate failure of Executive to perform his duties
and responsibilities hereunder or to satisfy his obligations as an officer or
employee of the Company, which failure has not been cured by Executive within
ten days after written notice thereof to Executive from the Company; or

 

(v)        material breach of any terms and conditions of this Agreement by
Executive not caused by the Company, which breach has not been cured by
Executive within ten days after written notice thereof to Executive from the
Company.

 

(f)        “Disability” hereunder shall mean the inability of Executive to
perform on a full-time basis the duties and responsibilities of his employment
with the Company by reason of his illness or other physical or mental impairment
or condition, if such inability continues for an uninterrupted period of 45 days
or more during any 360-day period. A period of inability shall be
“uninterrupted” unless and until Executive returns to full-time work for a
continuous period of at least 30 days.

 

(g)        In the event of termination of Executive’s employment, the sole
obligation of the Company hereunder shall be its obligation to make the payments
called for by Sections 10(a), 10(b), 10(c) or 10(d) hereof, as the case may be,
and the Company shall have no other obligation to Executive or to his
beneficiary or his estate, except as otherwise provided by law.

 

(h)        Notwithstanding any other provision hereof, the Company shall not be
obligated to make any payments under Section 10(b)(ii), (iii) or (iv) or 10(c)
of this Agreement unless Executive has signed a full release of claims against
the Company, in a form and scope to be prescribed by the Board, all applicable
consideration periods and rescission periods provided by law shall have expired,
and Executive is in strict compliance with the terms of this Agreement as of the
dates of the payments.  Executive must execute





 

Page 15 of 19

--------------------------------------------------------------------------------

 



and deliver such release to the Company no later than the date specified by the
Company and in no event later than 50 days following Executive’s Termination
Date, and the release will be delivered by the Company to Executive at least 21
days (45 days where Executive is required to be given 45 days to review and
consider the release) before the deadline set for its return.  For purposes of
this Agreement and the determination of the date on which payments or benefits
will commence, the applicable rescission period of a release shall be deemed to
expire on the 60th day following Executive’s termination of employment unless
payment may be made based on an earlier rescission expiration date in compliance
with Code Section 409A.

 

11.       Return of Property. Upon termination of Executive’s employment with
the Company, Executive shall deliver promptly to the Company all records, files,
manuals, books, forms, documents, letters, memoranda, data, customer lists,
tables, photographs, video tapes, audio tapes, computer disks and other computer
storage media, and copies thereof, that are the property of the Company, or that
relate in any way to the business, products, services, personnel, customers,
prospective customers, suppliers, practices, or techniques of the Company, and
all other property of the Company (such as, for example, computers, pagers,
credit cards, and keys), whether or not containing Confidential Information,
that are in Executive’s possession or under Executive’s control.

 

12.       Remedies. Executive acknowledges that it would be difficult to fully
compensate the Company for monetary damages resulting from any breach by him of
the provisions of Sections 6, 7, 8, and 11 hereof. Accordingly, in the event of
any actual or threatened breach of any such provisions, the Company shall, in
addition to any other remedies it may have, be entitled to injunctive and other
equitable relief to enforce such provisions, and such relief may be granted
without the necessity of proving actual monetary damages.

 

13.       Miscellaneous.

 

(a)        Governing Law. This Agreement shall be governed by, subject to, and
construed in accordance with the laws of the Commonwealth of Kentucky without
regard to conflict of law principles. Any action relating to this Agreement
shall only be brought in a court of competent jurisdiction in the Commonwealth
of Kentucky, and the parties consent to the jurisdiction, venue and convenience
of such courts.

 

(b)        Jurisdiction and Law. Executive and the Company consent to
jurisdiction of the courts of the Commonwealth of Kentucky and/or the federal
district courts, Western District of Kentucky, for the purpose of resolving all
issues of law, equity, or fact, arising out of or in connection with this
Agreement. Any action involving claims of a breach of this Agreement shall be
brought in such courts. Each party consents to personal jurisdiction over such
party in the state and/or federal courts of Kentucky and hereby waives any
defense of lack of personal jurisdiction or forum non conveniens. Venue, for the
purpose of all such suits, shall be in Jefferson County, Commonwealth of
Kentucky.

 

(c)        Entire Agreement. Except for any written stock option or stock award
agreement and related agreements between Executive and the Company, this





 

Page 16 of 19

--------------------------------------------------------------------------------

 



Agreement contains the entire agreement of the parties relating to Executive’s
employment with the Company and supersedes all prior agreements and
understandings with respect to such subject matter, including without limitation
the Existing Employment Agreement, and the parties hereto have made no
agreements, representations or warranties relating to the subject matter of this
Agreement that are not set forth herein.

 

(d)        No Violation of Other Agreements. Executive hereby represents and
agrees that neither (i) Executive’s entering into this Agreement, (ii)
Executive’s employment with the Company, nor (iii) Executive’s carrying out the
provisions of this Agreement, will violate any other agreement (oral, written or
other) to which Executive is a party or by which Executive is bound.

 

(e)        Amendments. No amendment or modification of this Agreement shall be
deemed effective unless made in writing and signed by the parties hereto.

 

(f)        No Waiver. No term or condition of this Agreement shall be deemed to
have been waived, except by a statement in writing signed by the party against
whom enforcement of the waiver is sought. Any written waiver shall not be deemed
a continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

(g)        Assignment. This Agreement shall not be assignable, in whole or in
part, by either party without the prior written consent of the other party,
except that the Company may, without the consent of Executive, assign its rights
and obligations under this Agreement (i) to any entity with which the Company
may merge or consolidate, or (ii) to any corporation or other person or business
entity to which the Company may sell or transfer all or substantially all of its
assets. Upon Executive’s written request, the Company will seek to have any
Successor by agreement assent to the fulfillment by the Company of its
obligations under this Agreement. After any assignment by the Company pursuant
to this Section 13(g), the Company shall be discharged from all further
liability hereunder and such assignee shall thereafter be deemed to be the
“Company” for purposes of all terms and conditions of this Agreement, including
this Section 13.

 

(h)        Counterparts. This Agreement may be executed in any number of
counterparts, and such counterparts executed and delivered, each as an original,
shall constitute but one and the same instrument.

 

(i)         Severability. Subject to Section 7(f) hereof, to the extent that any
portion of any provision of this Agreement shall be invalid or unenforceable, it
shall be considered deleted herefrom and the remainder of such provision and of
this Agreement shall be unaffected and shall continue in full force and effect.

 

(j)         Survival. The terms and conditions set forth in Sections 4(g), 5, 6,
7, 8, 9, 10, 11, 12, and 13 of this Agreement, and any other provision that
continues by its





 

Page 17 of 19

--------------------------------------------------------------------------------

 



terms, shall survive expiration of the Term or termination of Executive’s
employment for any reason.

 

(k)        Captions and Headings. The captions and paragraph headings used in
this Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

 

(l)        Notices.  Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and either delivered in person or
sent by first class certified or registered mail, postage prepaid, if to the
Company, at the Company's principal place of business, and if to Executive, at
his home address most recently filed with the Company, or to such other address
or addresses as either party shall have designated in writing to the other party
hereto.

 

(m)       Six Month Delay.  Notwithstanding anything herein to the contrary, if
Executive is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) (or any successor thereto) on his Termination Date, any
payments hereunder that are triggered by termination of employment and which are
not exempt as separation pay under Treasury Regulation Section 1.409A-1(b)(9) or
as short-term deferral pay, shall not begin to be paid until six months after
his  Termination Date, and at that time, Executive will receive in one lump sum
payment of all the payments that would have otherwise been paid to Executive
during the first six months following Executive's Termination Date.  The Company
shall determine, consistent with any guidance issued under Code Section 409A,
the portion of payments that are required to be delayed, if any.

 

(n)       409A Compliance.  Executive and the Company agree and confirm that
this Employment Agreement is intended by both parties to provide for
compensation that is exempt from Code Section 409A as separation pay (up to the
Code Section 409A limit) or as a short-term deferral, and to be compliant with
Code Section 409A with respect to additional severance compensation and bonus
compensation. This Agreement shall be interpreted, construed, and administered
in accordance with this agreed intent, provided that the Company does not
promise or warrant any tax treatment of compensation hereunder.  Executive is
responsible for obtaining advice regarding all questions to federal, state, or
local income, estate, payroll, or other tax consequences arising from
participation herein.  This Agreement shall not be amended or terminated in a
manner that would accelerate or delay payment of severance pay or bonus pay
except as permitted under Treasury Regulations under Code Section 409A.

 

[Remainder of this page intentionally left blank.]





 

Page 18 of 19

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Executive and the Company have executed this Agreement on
this 23rd day of August,  2018.

 

 

 

 

 

TEXAS ROADHOUSE MANAGEMENT CORP.

 

 

 

 

By:

/s/ W. Kent Taylor

 

Printed Name:

W. Kent Taylor

 

Title:

Chief Executive Officer

 

 

 

 

DOUG THOMPSON

 

 

 

 

/s/ Doug Thompson

 

 

Page 19 of 19

--------------------------------------------------------------------------------